      Case 2:21-cv-00040 Document 33 Filed on 07/20/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 21, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RICHARD SCOTT SHAFER, et al,                 §
                                             §
          Plaintiffs,                        §
VS.                                          § CIVIL ACTION NO. 2:21-CV-040
                                             §
MICHAEL RUTLEDGE, et al,                     §
                                             §
          Defendants.                        §

                  ORDER REGARDING REQUEST TO REINSTATE

       The Court dismissed this action without prejudice for failure to prosecute in a final

judgment dated May 4, 2021. D.E. 21, 22. Underlying that decision was Petitioner’s

failure to pay the $400 filing fee after his application to proceed in forma pauperis was

denied.    On May 7, Petitioner filed objections to the dismissal and a declaration,

accompanied by evidence that he had requested a withdrawal from his prisoner trust fund

to pay the filing fee but that it had been delayed by the Texas Department of Criminal

Justice through no fault of his own. D.E. 24, 25; see also D.E. 31.

       The Court construes the objections as a motion for new trial under Federal Rule of

Civil Procedure 59(a).      After due consideration, the Court CONDITIONALLY

GRANTS the motion and ORDERS that Petitioner may reinstate this action by

appropriate motion and payment of the filing fee on or before August 31, 2021.

               ORDERED this 20th day of July, 2021.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE
1/1
